EXHIBIT 10.1

[FORM OF]

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into this
[•] day of [•], 2017 (the “Effective Date”) by and between Real Industry, Inc.,
a Delaware corporation (the “Company”), and [•] (the “Indemnitee”).

WHEREAS, the Company believes it is essential to retain and attract qualified
directors and officers;

WHEREAS, the Indemnitee is a director and/or officer of the Company;

WHEREAS, both the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies;

WHEREAS, the Company’s Second Amended and Restated Certificate of Incorporation,
as amended (the “Certificate of Incorporation”), requires the Company to
indemnify and advance expenses to its directors and officers to the fullest
extent permitted by the DGCL (as hereinafter defined);

WHEREAS, the Indemnitee has been serving and intends to continue serving as a
director and/or officer of the Company in part in reliance on the
indemnification provisions of the Certificate of Incorporation; and

WHEREAS, in recognition of the Indemnitee’s need for (a) substantial protection
against personal liability based on the Indemnitee’s reliance on the Certificate
of Incorporation, the Company’s Bylaws and the rights afforded under this
Agreement, and (b) an inducement to continue to provide effective services to
the Company as a director and/or officer thereof, the Company wishes to provide
for the indemnification of the Indemnitee and to advance expenses to the
Indemnitee to the fullest extent permitted by law, subject to certain exceptions
contained in this Agreement, and, to the extent insurance is maintained by the
Company, to provide for the continued coverage of the Indemnitee under the
Company’s directors’ and officers’ liability insurance policies;

NOW, THEREFORE, in consideration of the premises contained herein and of the
Indemnitee continuing to serve the Company directly or, at its request, with
another enterprise, and intending to be legally bound hereby, the parties hereto
agree as follows:

1. Certain Definitions.

(a) A “Change in Control” shall be deemed to have occurred if:

(i) any “person”, as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder (the “Exchange Act”), hereafter becomes the “beneficial owner”, as
defined in Rule 13d‑3 of the Exchange Act, directly or indirectly, of securities
of the Company representing 20% or more of the total combined voting power
represented by the Company’s then outstanding Voting

1

 

--------------------------------------------------------------------------------

 



Securities, other than (1) a trustee or other fiduciary holding securities under
an employee benefit plan of the Company, (2) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, or (3) any current
beneficial stockholder or group, as defined by Rule 13d-5 of the Exchange Act,
including the heirs, assigns and successors thereof, of beneficial ownership,
within the meaning of Rule 13d‑3 of the Exchange Act, of securities possessing
more than 50% of the total combined voting power of the Company’s outstanding
securities.

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Company’s Board of Directors (the
“Board”) and any new director whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or

(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the Voting Securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into Voting Securities of the surviving entity) at least 80% of
the total voting power represented by the Voting Securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company, in one transaction or a series of transactions, of all or substantially
all of the Company’s assets.

(b) “DGCL” shall mean the General Corporation Law of the State of Delaware, as
the same exists or may hereafter be amended or interpreted; provided, however,
that in the case of any such amendment or interpretation, only to the extent
that such amendment or interpretation permits the Company to provide broader
rights to indemnification and advancement of expenses than were permitted prior
thereto.

(c) “Expense” shall mean attorneys’ fees and all other costs, expenses and
obligations paid or incurred in connection with investigating, defending, being
a witness in or participating in (including on appeal), or preparing for any of
the foregoing, any Proceeding relating to or arising out of any Indemnifiable
Event.

(d) “Indemnifiable Event” shall mean any event or occurrence that takes place
either prior to, on or after the execution of this Agreement, related to or
arising out of the fact that the Indemnitee is or was a director or officer of
the Company or its subsidiaries, or while a director or officer is or was
serving at the request of the Company as a director, officer, employee, or agent
of another corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to employee benefit plans, or related
to or arising out of anything done or not done by the Indemnitee in any such
capacity.

(e) “Potential Change in Control” shall be deemed to occur if (i) the Company
enters into an agreement or arrangement, the consummation of which would result
in the occurrence of a Change in Control; (ii) any person (including the
Company) publicly announces

2

 

--------------------------------------------------------------------------------

 



an intention to take or to consider taking actions which, if consummated, would
constitute a Change in Control; (iii) any person (other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company
acting in such capacity or a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company) who is or becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 10% or more of
the combined voting power of the Company’s then outstanding Voting Securities,
increases his or her beneficial ownership of such securities by 5% or more over
the percentage so owned by such person on the date hereof; or (iv) the Board
adopts a resolution to the effect that, for purposes of this Agreement, a
Potential Change in Control has occurred.

(f) “Proceeding” shall mean any threatened, pending or completed action, suit,
investigation or proceeding, and any appeal thereof, whether civil, criminal,
administrative, arbitrative, investigative or otherwise and/or any inquiry or
investigation, whether formal or informal, conducted by the Company or any other
party, that the Indemnitee in good faith believes might lead to the institution
of any such action.

(g) “Reviewing Party” shall mean any appropriate person or body consisting of a
member or members of the Company’s Board or any other person or body appointed
by the Board (including the special independent counsel referred to in Section 6
hereof) who is not a party to the particular Proceeding with respect to which
the Indemnitee is seeking indemnification.

(h) “Voting Securities” shall mean any securities of the Company which vote
generally in the election of directors.

2. Indemnification.    In the event the Indemnitee was or is a party to, or is
threatened to be made a party to, or is involved (as a party, witness, or
otherwise) in any Proceeding by reason of (or arising in part out of) an
Indemnifiable Event, whether the basis of the Proceeding is the Indemnitee’s
alleged action in an official capacity as a director or officer of the Company
or any of its subsidiaries or in any other capacity while serving as a director
or officer of the Company or any of its subsidiaries, the Company shall
indemnify the Indemnitee to the fullest extent permitted by the DGCL, against
any and all Expenses, liability, and loss (including judgments, fines, ERISA
excise taxes or penalties, and amounts paid or to be paid in settlement, and any
interest, assessments, or other charges imposed thereon, and any federal, state,
local, or foreign taxes imposed on any director or officer as a result of the
actual or deemed receipt of any payments under this Agreement) (collectively,
“Liabilities”) reasonably incurred or suffered by such person in connection with
such Proceeding.  “Liabilities” shall include any liability of the lawful spouse
(whether such status is derived by reason of the statutory law, common law or
otherwise of any applicable jurisdiction) of the Indemnitee arising out of that
person’s capacity as the spouse of the Indemnitee in connection with an
Indemnifiable Event, including, without limitation, liability for damages
recoverable from marital community property, property jointly held by the
Indemnitee and the spouse or property transferred from the Indemnitee to the
spouse.  The Company shall provide indemnification pursuant to this Section 2 as
soon as practicable, but in no event later than 20 calendar days after it
receives written demand from the Indemnitee.



3

 

--------------------------------------------------------------------------------

 



3. Advancement of Expenses.    The Company shall advance Expenses to the
Indemnitee within 20 calendar days of such request (an “Expense Advance”);
provided, however, that (a) such Expenses shall be advanced only upon delivery
to the Company of an undertaking by or on behalf of the Indemnitee to repay such
amount if it is ultimately determined that the Indemnitee is not entitled to be
indemnified by the Company; and (b) the Company shall make such advances only to
the extent permitted by law.  Expenses incurred by the Indemnitee while not
acting in his/her capacity as a director or officer of the Company or any
subsidiary thereof, including service with respect to employee benefit plans,
may be advanced upon such terms and conditions as the Board, in its sole
discretion, deems appropriate.

4. Limits on Indemnification and Advancement.  Notwithstanding anything in this
Agreement to the contrary and except as provided in Section 6 hereof, the
Indemnitee shall not be entitled, pursuant to this Agreement, (a) to
indemnification or advancement in connection with any Proceeding initiated by
the Indemnitee against the Company or its subsidiaries or any of their
respective directors or officers unless the Company has joined in or consented
to the initiation of such Proceeding; or (b) to indemnification on account of
any suit in which judgment is rendered against the Indemnitee pursuant to
Section 16(b) of the Exchange Act for an accounting of profits made from the
purchase or sale by the Indemnitee of securities of the Company.

5. Review Procedure for Indemnification.    Notwithstanding the foregoing,
(a) the obligations of the Company under Sections 2 and 3 hereof shall be
subject to the condition that the Reviewing Party shall not have determined (in
a written opinion, in any case in which the special independent counsel referred
to in Section 6 hereof is involved) that the Indemnitee would not be permitted
to be indemnified under applicable law, and (b) the obligation of the Company to
make an Expense Advance pursuant to Section 3 hereof shall be subject to the
condition that, if, when and to the extent that the Reviewing Party determines
that the Indemnitee would not be permitted to be so indemnified under applicable
law, the Company shall be entitled to be reimbursed by the Indemnitee (who
hereby agrees to reimburse the Company) for all such amounts theretofore paid;
provided, however, that if the Indemnitee has commenced legal proceedings in a
court of competent jurisdiction pursuant to Section 5 hereof to secure a
determination that the Indemnitee should be indemnified under applicable law,
any determination made by the Reviewing Party that the Indemnitee would not be
permitted to be indemnified under applicable law shall not be binding and the
Indemnitee shall not be required to reimburse the Company for any Expense
Advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or have lapsed).  To
the extent permitted by law, the Indemnitee’s obligation to reimburse the
Company for Expense Advances pursuant to this Section 4 shall be unsecured and
no interest shall be charged thereon.  If there has not been a Change in
Control, the Reviewing Party shall be selected by the Board, and if there has
been such a Change in Control, other than a Change in Control which has been
approved by a majority of the Company’s Board who were directors immediately
prior to such Change in Control, the Reviewing Party shall be the special
independent counsel referred to in Section 6 hereof.

6. Enforcement of Indemnification Rights.  If the Reviewing Party determines
that the Indemnitee substantively would not be permitted to be indemnified in
whole or in part under applicable law, or if the Indemnitee has not otherwise
been paid in full pursuant to Sections 2

4

 

--------------------------------------------------------------------------------

 



and 3 hereof within 20 calendar days after a written demand has been received by
the Company, the Indemnitee shall have the right to commence litigation in any
court in the State of Delaware having subject matter jurisdiction thereof and in
which venue is proper to recover the unpaid amount of the demand (an
“Enforcement Proceeding”) and, if successful in whole or in part, the Indemnitee
shall be entitled to be paid any and all Expenses in connection with such
Enforcement Proceeding.  The Company hereby consents to service of process for
such Enforcement Proceeding and to appear in any such Enforcement
Proceeding.  Any determination by the Reviewing Party otherwise shall be
conclusive and binding on the Company and the Indemnitee.  Neither the failure
of the Reviewing Party to have made a determination prior to the commencement of
an Enforcement Proceeding that indemnification of the Indemnitee is proper in
the circumstances because the Indemnitee has met the applicable standard of
conduct set forth in the DGCL, nor an actual determination by the Reviewing
Party that the Indemnitee has not met such applicable standard of conduct, shall
create a presumption that the  Indemnitee has not met the applicable standard of
conduct or, in the case of such a suit brought by the Indemnitee, be a defense
to such suit.  In any suit brought by the Indemnitee to enforce a right to
indemnification or to an advancement of Expenses hereunder, or brought by the
Company to recover an advancement of Expenses pursuant to the terms of an
undertaking, the burden of proving that the Indemnitee is not entitled to be
indemnified, or to such advancement of Expenses, under this Section 5 or
otherwise, shall be on the Company.  The Company shall be precluded from
asserting in any Proceeding that the provisions of this Agreement are not valid,
binding and enforceable or that there is insufficient consideration for this
Agreement and shall stipulate in court that the Company is bound by all the
provisions of this Agreement.  Failure by the Company to comply with the
provisions of this Agreement will cause irreparable and irremediable injury to
the Indemnitee, for which a remedy at law will be inadequate.  As a result, in
addition to any other right or remedy the Indemnitee may have at law or in
equity with respect to a breach of this Agreement, the Indemnitee shall be
entitled to injunctive or mandatory relief directing specific performance by the
Company of its obligations under this Agreement.

7. Change in Control.  The Company agrees that if there is a Change in Control
of the Company, other than a Change in Control which has been approved by a
majority of the Company’s Board who were directors immediately prior to such
Change in Control, then with respect to all matters thereafter arising
concerning the rights of the Indemnitee to indemnity payments and Expense
Advances under this Agreement or any other agreement or under applicable law or
the Company’s Certificate of Incorporation or Bylaws now or hereafter in effect
relating to indemnification for Indemnifiable Events, the Company shall seek
legal advice only from special independent counsel selected by the Indemnitee
and approved by the Company, which approval shall not be unreasonably
withheld.  Such special independent counsel shall not have otherwise performed
services for the Company or the Indemnitee, other than in connection with such
matters, within the last five years.  Such independent counsel shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement.  Such counsel, among other things, shall render its written opinion
to the Company and the Indemnitee as to whether and to what extent the
Indemnitee would be permitted to be indemnified under applicable law.  The
Company agrees to pay the reasonable fees of the special independent counsel
referred to above and to indemnify fully such counsel against any and all
expenses (including attorneys’ fees),

5

 

--------------------------------------------------------------------------------

 



claims, liabilities and damages arising out of or relating to this Agreement or
the engagement of special independent counsel pursuant to this Agreement.

8. Establishment of Trust.  In the event of a Potential Change in Control, the
Company shall, upon written request by the Indemnitee, create a trust (the
“Trust”) for the benefit of the Indemnitee, and from time to time upon written
request of the Indemnitee shall fund such Trust, to the extent permitted by law,
in an amount sufficient to satisfy any and all Expenses reasonably anticipated
at the time of each such request to be incurred in connection with
investigating, preparing for and defending any Proceeding relating to an
Indemnifiable Event, and any and all judgments, fines, penalties and settlement
amounts of any and all Proceedings relating to an Indemnifiable Event from time
to time actually paid or claimed, reasonably anticipated or proposed to be
paid.  The amount or amounts to be deposited in the Trust pursuant to the
foregoing funding obligation shall be determined by the Reviewing Party, in any
case in which the special independent counsel referred to in Section 6 hereof is
involved.  The terms of the Trust shall provide that upon a Change in Control
(i) the Trust shall not be revoked or the principal thereof invaded, without the
written consent of the Indemnitee, (ii) the trustee of the Trust (the “Trustee”)
shall advance, within ten calendar days of a request by the Indemnitee, any and
all Expenses to the Indemnitee, to the extent permitted by law, (and the
Indemnitee hereby agrees to reimburse the Trust under the circumstances under
which the Indemnitee would be required to reimburse the Company under Section 4
hereof), (iii) the Trust shall continue to be funded by the Company in
accordance with the funding obligation set forth above, (iv) the Trustee shall
promptly pay to the Indemnitee all amounts for which the Indemnitee shall be
entitled to indemnification pursuant to this Agreement or otherwise, and (v) all
unexpended funds in the Trust shall revert to the Company upon a final
determination by the Reviewing Party or a court of competent jurisdiction, as
the case may be, that the Indemnitee has been fully indemnified under the terms
of this Agreement.  The Trustee shall be a bank or trust company or other
individual or entity chosen by the Indemnitee and acceptable to and approved of
by the Company.  Nothing in this Section 7 shall relieve the Company of any of
its obligations under this Agreement.  All income earned on the assets held in
the Trust shall be reported as income by the Company for federal, state, local
and foreign tax purposes.

9. Partial Indemnity.  If the Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
Expenses and Liabilities, but not, however, for all of the total amount thereof,
the Company shall nevertheless indemnify the Indemnitee for the portion thereof
to which the Indemnitee is entitled.  Moreover, notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee has been
successful on the merits or otherwise in defense of any or all Proceedings
relating in whole or in part to an Indemnifiable Event or in defense of any
issue or matter therein, including dismissal without prejudice, the Indemnitee
shall be indemnified against all Expenses incurred in connection therewith.  

10. Non-exclusivity.  The rights of the Indemnitee hereunder shall be in
addition to any other rights the Indemnitee may have under any statute,
provision of the Company’s Certificate of Incorporation or Bylaws, vote of
stockholders or disinterested directors or otherwise, both as to action in an
official capacity and as to action in another capacity while holding such
office.  To the extent that a change in the DGCL permits greater indemnification
by agreement than would be afforded currently under the Company’s Certificate of
Incorporation and Bylaws and this

6

 

--------------------------------------------------------------------------------

 



Agreement, it is the intent of the parties hereto that the Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change. 

11. Liability Insurance.  To the extent the Company maintains an insurance
policy or policies providing directors’ and officers’ liability insurance, the
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any director
or officer of the Company or any of its subsidiaries, depending on the
Indemnitee’s position therewith, and the Company shall use commercially
reasonable efforts to maintain such coverage in effect in accordance with its
terms.  In all policies providing such insurance, the Indemnitee shall be named
as an insured in such a manner as to provide the Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Company’s officers
and directors.  The Company shall give prompt notice of the commencement of any
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies and shall thereafter take all necessary actions to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such Proceeding in accordance with the terms of such policies.

12. Settlement of Claims.  The Company shall not be liable to indemnify the
Indemnitee under this Agreement (a) for any amounts paid in settlement of any
action or claim effected without the Company’s written consent, which consent
shall not be unreasonably withheld; or (b) for any judicial award if the Company
was not given a reasonable and timely opportunity, at its expense, to
participate in the defense of such action.  The Company shall not settle any
Proceeding in any manner that would impose any penalty or limitation on, or
disclosure obligation with respect to, the Indemnitee without the Indemnitee’s
written consent, which consent shall not be unreasonably withheld.

13. Presumptions.  Upon submitting a written request for indemnification, the
Indemnitee shall be presumed to be entitled to indemnification hereunder and the
Company shall have the burden of proof in making any determination contrary to
such presumption.  For purposes of this Agreement, to the fullest extent
permitted by law, the termination of any Proceeding, action, suit or claim, by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not (a)
create a presumption that the Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law or (b) otherwise adversely
affect the rights of the Indemnitee to indemnification except as may be provided
herein. 

14. Period of Limitations.  No legal action shall be brought and no cause of
action shall be asserted with respect to any dispute arising out of this
Agreement by or on behalf of the Company or any affiliate of the Company against
the Indemnitee, the Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, or such longer period as may be required by state law
under the circumstances, and any claim or cause of action of the Company or its
affiliate shall be extinguished and deemed released unless asserted by the
timely filing of a legal action within such period; provided, however, that if
any shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period shall govern.



7

 

--------------------------------------------------------------------------------

 



15. Consent and Waiver by Third Parties.  The Indemnitee hereby represents and
warrants that he or she has obtained all waivers and/or consents from third
parties which are necessary to execute and perform this Agreement without being
in conflict with any other agreement, obligation or understanding with any such
third party.  The Indemnitee represents that he or she is not bound by any
agreement or any other existing or previous business relationship which
conflicts with, or may conflict with, the performance of his or her obligations
hereunder or prevent the full performance of his or her duties and obligations
hereunder.

16. Amendment of this Agreement.  No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver.  Except as
specifically provided herein, no failure to exercise or any delay in exercising
any right or remedy hereunder shall constitute a waiver thereof.

17. Primacy of Indemnification.  Notwithstanding that the Indemnitee may have
certain rights to indemnification, advancement of expenses and/or insurance
provided by other persons (collectively, the “Other Indemnitors”), the
Company:  (a) shall be the indemnitor of first resort (i.e., its obligations to
the Indemnitee are primary and any obligation of the Other Indemnitors to
advance expenses or to provide indemnification for the same expenses or
liabilities incurred by the Indemnitee are secondary); and (b) shall be required
to advance the full amount of expenses incurred by the Indemnitee and shall be
liable for the full amount of all Expenses, without regard to any rights the
Indemnitee may have against any of the Other Indemnitors.  No advancement or
payment by the Other Indemnitors on behalf of the Indemnitee with respect to any
claim for which the Indemnitee has sought payment from the Company shall affect
the immediately preceding sentence, and the Other Indemnitors shall have a right
of contribution and/or be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee against the Company.  The Company and the
Indemnitee agree that the Other Indemnitors are express third party
beneficiaries of the terms of this Section ‎17.

18. Subrogation; Attorneys’ Fees.  In the event of payment under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who shall execute all papers required and
shall do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights.  In addition to paragraph 6 of this Agreement, if
any proceeding is commenced related to or arising out of this Agreement, any
prevailing party shall be entitled to have their Expenses in connection with
such proceeding paid by the non-prevailing party.

19. No Duplication of Payments.  The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against the
Indemnitee to the extent the Indemnitee has otherwise actually received payment
(under any insurance policy, charter, bylaw, vote, agreement or otherwise) of
the amounts otherwise indemnifiable hereunder.

20. Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of

8

 

--------------------------------------------------------------------------------

 



the business and/or assets of the Company), spouses, heirs, and personal and
legal representatives.  The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all, or a substantial part, of the business and/or assets of
the Company, by written agreement in form and substance satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.  This Agreement shall continue in effect
regardless of whether the Indemnitee continues to serve as a director or officer
of the Company or of any other enterprise at the Company’s request.

21. Severability.  The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) is held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law.  Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitation, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

22. Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such State without giving effect to the
principles of conflicts of laws.

23. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

24. Headings.  The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

25. Notices.  All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed to the
Company at its principal place of business and to the Indemnitee at the last
address of record on file for the Indemnitee in the records of the Company.  
 Notice of a  change of address shall be effective only when done in accordance
with this Section ‎25.  All notices complying with this Section ‎25 shall be
deemed to have been received on the date of delivery or on the third business
day after mailing.

[Remainder of page intentionally left blank]





9

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first set forth above.

 

 

 

 

 

 

 

THE COMPANY:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

 

Signature

 

Print Name:

 

 

 

 

10

 

--------------------------------------------------------------------------------